Exhibit32.1 OFFICER’S CERTIFICATION Pursuant to 18 U.S.C. Section1350, the Chief Executive Officer of Western Sizzlin Corporation (the “Company”), hereby certifies that the Form10-Q for the period ended June 30, 2009 and the financial statements contained therein, fully comply with the requirements of Sections 13(a)or 15(d)of the Securities Exchange Act of 1934, and the information contained in the Form10-Q and the financial statements thereto fairly present, in all material respects, the financial condition and results of operations of the
